321 S.W.3d 8 (2008)
In re COLUMBIA VALLEY HEALTHCARE SYSTEM, L.P. d/b/a Valley Regional Medical Center.
No. 13-08-136-CV.
Court of Appeals of Texas, Corpus Christi-Edinburg.
November 6, 2008.
Michael A. Hatchell, Charles R. Watson, Jr., Locke Lord Bissell & Biddell, LLP, Austin, TX, Thomas F. Nye, Robert W. Clore, Vidaurri, Lyde, Gault & Quintana, Corpus Christi, TX, for Relator.
J.A. Magallanes, Gilberto Hinojosa, Carlos Escobar, Magallanes & Hinojosa & Mancias, Brownsville, TX, Steve A. Kamel, Jack Washburn, Murphrey & Washburn, Houston, TX, Ronald G. Hole, Hole & Alvarez, L.L.P., Steven M. Gonzalez, Marion R. Lawler, III, Gonzalez Palacios, McAllen, TX, W. Richard Wagner, Patterson & Wagner, San Antonio, TX, for real parties in interest.
Before Justices YAÑEZ, RODRIGUEZ, and VELA.

MEMORANDUM OPINION
MEMORANDUM OPINION PER CURIAM.
Relator, Columbia Valley Healthcare System, L.P. d/b/a Valley Regional Medical *9 Center, seeks a writ of mandamus to compel the trial judge, the Honorable Benjamin Euresti, Jr., presiding judge of the 107th Judicial District Court of Cameron County, Texas, and/or the presiding judge of the 404th District Court of Cameron County,[1] to vacate his February 7, 2008 order denying relator's Motion to Disqualify and Recuse counsel for real parties-in-interest, Magallanes & Hinojosa, P.C. ("the firm"), in trial court cause number 2006-06-2741-G in the 404th District Court of Cameron County, Texas. The trial court denied the relator's motion to disqualify after a hearing on February 7, 2008.
On April 8, 2008, real parties-in-interest[2] and the firm filed a response. On April 18, 2008, relator filed a Reply Brief in support of its petition for writ of mandamus.
We have reviewed the petition for writ of mandamus, response, reply, and record of the February 7, 2008 hearing. We conclude that the firm established that it took sufficient precautions to guard against any disclosure of confidences by its legal assistant, who was formerly employed by counsel for relator.[3] Accordingly, we conclude that the relator has not shown a clear abuse of discretion or violation of a duty imposed by law.
Relator's petition for writ of mandamus, filed March 13, 2008, is DENIED.
NOTES
[1]  Relator notes that although plaintiffs' suit was filed and is currently pending in the 404th District Court of Cameron County, the Honorable Benjamin Euresti, Jr., judge of the 107th District Court, presided over relator's Motion to Recuse.
[2]  Real parties-in-interest (plaintiffs below) are Yvonne T. Leal and Alberto B. Leal, Individually and as next friends of Markus T. Leal, a minor.
[3]  See In re Amer. Home Prod. Corp., 985 S.W.2d 68, 75 (Tex. 1998) (orig.proceeding); Phoenix Founders, Inc. v. Marshall, 887 S.W.2d 831, 835 (Tex. 1994) (orig.proceeding); Grant v. Thirteenth Court of Appeals, 888 S.W.2d 466, 467 (Tex. 1994) (orig.proceeding).